 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT } NorTHERN pe gt COURT
FOR THE NORTHERN DISTRICT OF TEXAS FILED. *S
AMARILLO DIVISION
JUL - 6 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COU,
§ $< 557§ —
Plaintiff, § ”
§
v. § 2:20-CR-136-Z-BR-(3)
§
JR CARNES §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 18, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
J R Carnes filed no objections to the Report and Recommendation within the fourteen-day period set
forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record in the
above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement, and
Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States
District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant J R Carnes was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant J R Carnes; and
ADJUDGES Defendant J R Carnes guilty of Count Five of the Superseding Indictment in violation of
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in accordance with the Court’s

sentencing scheduling order.

SO ORDERED, July b , 2021.

Whe die

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

 
